DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JEAN L. CESAR,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D18-2605

                           [January 24, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Glenn D. Kelley, Judge;
L.T. Case No. 50-2012-CF-013421-AXXX-MB.

   Jean L. Cesar, Lowell, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., DAMOORGIAN, and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.